Case 1:19-cv-01397-DDD-JPM Document17 Filed 06/23/20 Page 1 of 2 PagelID#: 62

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
BILLY MESSER CASE NO. 1:19-CV-01397
VERSUS JUDGE DRELL
FOREMOST INSURANCE GROUP MAGISTRATE JUDGE PEREZ-MONTES
RULING

Ripe for decision now is motion by defendant Foremost Insurance Group to dismiss this
case with prejudice for non-prosecution in accordance with local court Rule 41.3. For the

following reasons the motion is well taken and will be granted.

This suit was initially filed in the Ninth Judicial District Court for Parish of Rapides by
Judi Abrusly, an attorney, on behalf of plaintiff, Billy Messer. (Doc. 1-5). Foremost removed the
case to this court on October 29, 2019. (Doc. 1). Once the state record was lodged here, as usual,
we issued our customary case management order (CMO No. 1), which requires the plaintiff to
convene a planning conference that comports with Fed. R. Civ. P. 26. The compliance deadline
for that order was December 29, 2019. (Doc. 7). Defendants answered the suit on November 6,
2019. (Doc. 8). Several weeks later, Ms. Abrusly attempted twice to withdraw as counsel advising
she was unable to handle the matter in federal court, but all of her attempts to withdraw were
disallowed by the court because her motions were not properly filed. We do, however, take note

that Ms. Abrusly signaled her intent to withdraw to her client.

Not having received anything in compliance with CMO No.1, the Clerk of Court forwarded
a notice of intent to dismiss the case without prejudice for non-prosecution, on April 7, 2020.

(Doc. 13). Defendants then moved per the current motion to dismiss the case WITH prejudice.

 
Case 1:19-cv-01397-DDD-JPM Document17 Filed 06/23/20 Page 2 of 2 PagelD#: 63

Notably, this court’s Notice of Intent to Dismiss Without Prejudice allows additional time for the
affected party to request additional time up on a showing of good cause. Defendants have asked

for dismissal with prejudice upon further non-compliance.

Our review of the record reflects absolutely no further action by plaintiff to preserve this
suit. The record shows no additional filings whatsoever after the removal by defendant. The
pending motion to dismiss was assigned to this court’s May 15, 2020 motion day. There is no
good reason why Foremost should be further subjected to the difficulty and fees accompanying
prolonged litigation, especially when plaintiffs intention not to prosecute this claim is clear to the

court.
Given these findings, it is hereby

ORDERED that the motion to dismiss now pending (Doc. 14) will be GRANTED in full,
dismissing plaintiff's claims with prejudice based on plaintiffs failure to prosecute. A separate

judgment of dismissal will issue contemporaneously.

~ oP
THUS DONE AND SIGNED this 2_Sday of June, 2020.

a " a,

 

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
